Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 11, 2009 ————— SYNCORA HOLDINGS LTD. (Exact name of registrant as specified in its charter) ————— Bermuda 001-32950 Not applicable (State or other jurisdiction (Commission File Number) (I.R.S. Employer Identification No.) of incorporation) Canon’s Court, 22 Victoria Street, Hamilton, Bermuda HM 12 (Address of principal executive offices) (441) 295-7135 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) ————— Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02 Results of Operations and Financial Condition. The information described below in Item 7.01 under the headings “Financial Information Expected to be Reported as of December 31, 2008”, “Information Regarding the Company’s Financial Position in the Event the 2009 MTA, the Related Agreements, and Transaction Agreement ARE NOT Consummated”, and “Information Regarding the Company’s Financial Position in the Event the 2009 MTA, the Related Agreements, and Transaction Agreement ARE Consummated” is incorporated herein by reference. ITEM 7.01 Regulation FD Disclosure. Pursuant to the RMBS Transaction Agreement, dated as of March 5, 2009 (the “Transaction Agreement”), on March 11, 2009, the fund referenced therein commenced a tender offer to acquire certain residential mortgage backed securities that are insured by Syncora Guarantee Inc. (the “RMBS Securities”) and is distributing to certain qualified holders of those RMBS Securities an Offer to Purchase. This Offer to Purchase includes, among other things, the following information: Financial Information Expected to be Reported as of December 31, 2008 In accordance with accounting principles generally accepted in the United States of America (“GAAP”), Syncora Holdings Ltd. (the “Company”), its wholly owned principal operating subsidiary, Syncora Guarantee Inc. (“Syncora Guarantee), and its other subsidiaries, on a consolidated basis, currently expect to report shareholders’ equity at December 31, 2008 in the range of $600 million to $900 million and adjusted shareholders’ equity, as defined below, in the range of $(1.7) billion to $(2.0) billion. Adjusted shareholders’ equity (hereafter referred to as “Adjusted Shareholders’ Equity”) represents shareholders’ equity in accordance with GAAP adjusted to: (i) exclude the consolidated net derivative liability currently expected to be reported by the Company at December 31, 2008, which represents an estimate of the fair value of its guarantees issued in the form of credit default swap (“CDS”) contracts, and (ii) include the present value of the liability at December 31, 2008 currently expected to be reported by the Company for losses it expects to incur on its CDS contracts if it were to hold such CDS contracts to maturity and pay claims as they arise over the remaining life of such contracts. The Company’s liability for losses expected to be incurred on its CDS contracts primarily relates to its in-force guarantees of collateralized debt obligations (“CDOs”) of asset-backed securities (“ABS CDOs”). Adjusted Shareholders’ Equity is a non-GAAP financial measure. The Company believes that Adjusted Shareholders’ Equity is an important metric to assist investors in understanding the Company’s current financial position because: (i) by excluding the net derivative liability, the metric eliminates the benefit to the Companys shareholders’ equity embedded therein from Non-Performance Risk, as defined and explained below, as well as eliminates the effect of other assumptions made by management in estimating the fair value of the Company’s CDS contracts which are not directly observable in the marketplace, and (ii) by including management’s best estimate of losses the Company expects to incur on its CDS contracts if it were to hold such CDS contracts to maturity and pay claims as they arise over the remaining life of such contracts, the metric presents the Company’s guarantees issued in insurance and derivative form on a consistent basis, which results in a more meaningful measure of the Company’s intrinsic value. Set forth in the table below is a reconciliation of shareholders’ equity currently expected to be reported by the Company and its subsidiaries at December 31, 2008, on a consolidated basis, to Adjusted Shareholders’ Equity at such date. This reconciliation is based on the mid-point of the aforementioned ranges of shareholders’ equity and Adjusted Shareholders’ Equity that the Company currently expects to report as of December 31, 2008, as discussed above. Also, the following table presents the beneficial effect on the Company’s net derivative liability at December 31, 2008 of its risk of non-performance (“Non-Performance Risk”).
